DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2489076 in view of Thompson et al. 6,083,436.
Regarding claim 1 GB ‘076 discloses a method for winding a composite fabric around a mandrel 11,12 to form a plurality of layers defining an annulus, as broadly claimed.  See lines 4-8 on page 1 and the abstract.  See page 12 lines 1-4 and line 19. On page 3 around lines 18-22 GB ‘076 states:
It will he appreciated that the use of a pile in the intermediate layer or layers of this structure means that it has fibres that extend longitudinally (X direction), chordally (Y direction) and radially (Z direction) with respect to one another so that it uses the xvz' principle, which also enables a more homogeneous low density woven structure to be produced.
Lacking in GB ‘076 is a specific statement of providing a plurality of elongate axial, circumferential, and radial fibers extending in the axial, circumferential and radial directions, respectively.
The reference to Thompson provides an apparatus and technique for making carbon fiber brake discs and states at least in the abstract:
A method and apparatus for making carbon/carbon composite discs for an aircraft brake employs a continuous feeding of fiber strands into a mold. … The fibers are then needled such that the fibers within the mat or preform extend in radial, circumferential, and axial directions. The mat or preform is then subjected to densification. The resulting disc is of total carbon construction.  
	Note also the needle arrangement at 38,40 ,44,46,48.
	Given the statement above in GB ‘076, one having ordinary skill in the art before the invention was effectively filed would have it obvious to have modified the fiber structure of GB ‘076 so that the fibers extend in the radial, axial and circumferential directions for increased structural integrity of the brake disc (for a specific application of the brake disc) where structural integrity of the disc is a high priority.
Claim(s) s 2- is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘076/Thompson as applied to claim 1 above, and further in view of Fabre U.S. 2019/0210251.
Regarding claim 2 GB ‘076 lacks specifically stating a step of controlling the tension of the composite fabric.
The reference to Fabre shows a process for shaping fiber preforms by winding a fiber texture onto a mold.  During the winding process tension may be adjusted by a tension adjustment device 700 to avoid discontinuities in the fiber texture, as explained in para 0006.
One having ordinary skill before the invention was effectively filed would have found it obvious to have controlled the tension in the fibrous structure for the reasons stated in Fabre.
Regarding claims 5,6 note the discussion at the bottom of page 9 over to page 10 in GB ‘076. Combined with the needling apparatus (38-48) in Thompson these limitations are considered to be capable of being met by the needling process.
Claim(s) s 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘076/Thompson as applied to claim 1 above, and further in view of La Forest et al. U.S. 2017/0151712.
Regarding claims 8,9 since GB ‘076 indicates on page 1 lines 20-25 it is known to densify carbon structures to fill in the voids of the fibrous structure, for example after a known pyrolysis step of the preform to remove water/moisture, one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have pyrolized the carbon fiber structure of GB ‘076 and then subjected the product to a well known densification process/step (such as CVD or CVI) as taught by La Forest in paras 0078-0079.  Note that since the materials in both GB ‘076 and La Forest are directed to friction components (see fig 1 of La Forest) it would have been obvious to have sectioned the resulting preform(s) above into discs so that they could be used in a braking application of some type.
Claim(s) 1,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle U.S. 2017/0328429 in view of Thompson et al. 6,083,436.
Regarding claims 1, Valle shows a method for making carbon fiber brake discs by winding a fiber reinforced material around a mandrel 10 (see step d in figures 1a,1b).  Throughout the document Valle indicates the orientation of the fibers may be varied to achieve predetermined mechanical and thermal properties per application of the material.
Lacking in Valle is a specific statement of providing a plurality of elongate axial, circumferential, and radial fibers extending in the axial, circumferential and radial directions, respectively.
The reference to Thompson provides an apparatus and technique for making carbon fiber brake discs and states at least in the abstract:
A method and apparatus for making carbon/carbon composite discs for an aircraft brake employs a continuous feeding of fiber strands into a mold. … The fibers are then needled such that the fibers within the mat or preform extend in radial, circumferential, and axial directions. The mat or preform is then subjected to densification. The resulting disc is of total carbon construction.  
	Note also the needle arrangement at 38,40 ,44,46,48.
Since Valle is not locked into any one particular orientation of the fibers (see at least paras 0026, 0035-0037) one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified the fiber structure of Valle so that the fibers extend in the radial, axial, and circumferential directions for increased structural integrity of the brake disc (for a specific application of the brake disc) where structural integrity of the disc is a high priority.
Regarding claims 18,20 note the discussion in paragraphs 0026, 0222 (lower half) in Valle.
5.	Claim(s) s 2,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle/Thompson as applied to claim 1 above, and further in view of Fabre U.S. 2019/0210251.
Regarding claim 2 Valle lacks specifically stating a step of controlling the tension of the composite fabric (however see para 0034).
The reference to Fabre shows a process for shaping fiber preforms by winding a fiber texture onto a mold.  During the winding process tension may be adjusted by a tension adjustment device 700 to avoid discontinuities in the fiber texture, as explained in para 0006.
One having ordinary skill before the invention was effectively filed would have found it obvious to have controlled the tension in the fiber material of Valle for the reasons stated in Fabre.
Regarding claims 5,6 note the discussion in paragraphs 0026, 0222 (lower half) in Valle. Combined with the needling apparatus (38-48) in Thompson these limitations are considered to be capable of being met by the needling process.
Regarding claim 7, as broadly claimed, during the step of introducing the plurality of radial fibers the frequency and timing of the needling operation would inherently be ‘controlled ‘ to whatever frequency and timing is chosen for the step.  
Claim(s) s 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle/Thompson as applied to claim 1 above, and further in view of La Forest et al. U.S. 2017/0151712.
Regarding claims 8,9 since Valle indicates in paras 0014,0075,0094 it is known to densify carbon structures to fill in the voids of the fibrous structure, for example after a known pyrolysis step of the preform to remove water/moisture, one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have pyrolized the carbon fiber structure of GB ‘076 and then subjected the product to a well known densification process/step (such as CVD or CVI) as taught by La Forest in paras 0078-0079.  Note that since the materials in both GB ‘076 and La Forest are directed to friction components (see fig 1 of La Forest) it would have been obvious to have sectioned the resulting preform(s) above into discs so that they could be used in a braking application of some type.
Claim(s) s 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle/Thompson, and Gillboy et al. U.S. 2010/0065389.
Regarding claims 10,11 Valle and Thompson are relied upon as explained above.
Lacking in Valle, as modified by Thompson, is a specific discussion of the percentage of fibers (i.e. 40%) extend in the axial direction.
The reference to Gillboy is directed to a fiber reinforced backing plate for brake pads.  In para 0060 Gillboy et al. indicates para 0060 that the ratio of the percentages of fibers in the Z and X-Y directions are chosen to achieve predetermined mechanical and thermal properties.
Given the statements in Valle that the particular orientations of the fibers may be varied one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have at least 40 percent of the fibers in the axial direction in Valle to achieve predetermined mechanical and thermal properties of the preform for a specific vehicle/application.
Regarding claim 13 simply to have used a graphite mandrel would have been obvious simply to save on weight for the manufacturing process.
Claim(s) s 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valle/Thompson as applied to claim 1 above, and further in view of Gabrys U.S. 2002/0056782.
Regarding claim 12 lacking in Valle, as modified, is a specific showing of a motor/ controller arrangement for the mandrel 10.
However some type of motor is probably inherent in the device of Valle.
Gabrys shows an apparatus for the manufacture of composite flywheels.  In para 0037 Gabrys shows a motor 33a and a controller 35a for the mandrel 32.
One having ordinary skill in the art before the invention was effectively filed would realize that a motor and controller arrangement is likely inherent in the device of Valle so that the speed of the winding operation could be properly controlled.  Although not applied see for instance the motor and mandrel arrangement 7,10 in GB 2,177,131.
Allowable Subject Matter
Claims 3,4,14,15,16,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/8/22